Citation Nr: 1415442	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left knee osteoarthritis (formerly left knee injury); and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for left knee osteoarthritis (formerly right knee injury);  and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left and right knee osteoarthritis on the grounds of no new and material evidence.  


FINDINGS OF FACT

1.  In September 2002, the RO denied the issue of service connection for a bilateral knee disorder; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Presuming its credibility, evidence compiled since the September 2002 rating decision denying service connection for a bilateral knee disorder relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran's left and right knee disorder, diagnosed as osteoarthritis, is related to active duty service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2013).

2.  Evidence relevant to the claim for service connection for a bilateral knee disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A left knee disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A right knee disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirement was accomplished in a letter sent in September 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was provided notice regarding the information and evidence needed to substantiate his claims for service connection, including the criteria for a grant of service connection; the information and evidence to be submitted by him; the information and evidence to be obtained by VA; and how disability evaluations and effective dates are assigned.  

VA has also complied with its duty to assist.  All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service treatment records and private medical records are in the claims file.  He was also afforded an opportunity to present his case before the Board in a hearing, which he initially accepted, but later declined.  Although he was not accorded a VA examination, the Board finds that none is necessary since there is no credible evidence of injury or disease during service.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  New and material evidence

In a rating decision in September 2002 the RO denied the issue of service connection for a bilateral knee disorder on the grounds that there was no record of a knee problem in service, and no medical evidence of a link between the Veteran's post-service degenerative disease and service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the September 2002 rating decision.  The September 2002 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In August 2012 the Veteran filed a claim to reopen.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence of record at the time of the September 2002 rating decision included service treatment records and VA treatment records.

Evidence added to the record since the September 2002 rating decision includes, in pertinent part, a private physician's August 2012 opinion that the Veteran's current right knee and leg condition "is as likely as not related to an injury suffered during military service;" and another private physician's October 2012 statement that the Veteran's bilateral knee arthritis "could very well have come from activities that he suffered during his military duties of the high impact, strain on knees and level of activities suffered while on military service." 

Presuming the credibility of the new evidence, it is new since it was not of record at the time of the prior denial, and material as it raises a reasonable possibility of substantiating the claims for service connection for a left and right knee disorder.  New and material evidence having been presented, the claim is reopened.  

III.  Service connection 

Having reopened the claim for service connection for left and right knee osteoarthritis based on new and material evidence, the Board has jurisdiction to review the merits of the claims for service connection de novo, based on the whole record.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

For the reasons that follow the Board finds that the evidence is against the claims.

There is no documented record of any knee problem during service.  Although the Veteran now contends that he strained/injured both knees while climbing poles in service but did not go to sick call because he did not want to fail training or disappoint his superior officer (see Form 9), service treatment records, of which there are aplenty, show that the Veteran did in fact report to sick call on many occasions for a host of other complaints, including back pain (diagnosed as strain), and ankle pain (diagnosed as sprain); but never his knees.  This belies the Veteran's assertion that he would not to go to sick call despite knee pain and/or injury.  The Board accordingly does not find the Veteran's assertion that he sustained injury or otherwise had a problem with his knees during service to be credible.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself); see also  Caluza v. Brown, 7 Vet. App. 478, 511   (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  In fact, there is no record, whatsoever, of any knee problem until the year 2002; some 25 years after service.  Accordingly, service connection on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, is not warranted.

As for service connection under 38 C.F.R. § 3.303(d), although two private physicians have opined that it is possible that the Veteran's bilateral knee arthritis could relate back to service, both opinions are premised on the assumption, fueled by the Veteran, that the Veteran sustained an injury to his knees during active duty service.  However, as just determined, the Board does not find the Veteran's current assertion of knee injury during service to be credible.  Accordingly, the Board finds the private opinions, which simply note that there is a possibility of a link to service, to be purely speculative and of no probative weight.  See Bloom v. West, 12 Vet. App. 185 (1999) (providing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  See also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  The weight of the evidence is consequently against the claims.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Service connection must therefore be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the weight of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board notes that in McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability (McLendon v. Nicholson, 20 Vet. App. 79 (2006)); however, as there is no credible evidence of any knee injury or disease during service or during an applicable presumptive period (criterion (2)), an examination is not needed in this Veteran's case for resolution of his appeal.


ORDER

New and material evidence having been submitted, the Veteran's claims for service connection for a left and a right knee disorder are reopened.   

Service connection for left knee osteoarthritis (formerly left knee injury) is denied.

Service connection for right knee osteoarthritis (formerly right knee injury) is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


